Citation Nr: 1444487	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  08-34 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to an initial rating greater than 20 percent prior to June 17, 2010, and greater than 40 percent thereafter for disc disease of the lumbar spine, status post microdiskectomy.

3.  Entitlement to an initial rating greater than 10 percent for left lower extremity radiculopathy.

4.  Entitlement to service connection for a right ear hearing loss disability.

5.  Entitlement to service connection for a neck disability.

6.  Entitlement to service connection for a sinus disability to include allergic rhinitis and sinusitis.

7.  Entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU). 

REPRESENTATION

Appellant represented by:	Ronald Sykstus, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to September 1967, from March 1993 to November 1994, and from November 2003 to March 2005, with additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007, June 2011, and November 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In a November 2013 rating decision, the RO increased the disability rating for the Veteran's disc disease of the lumbar spine to 40 percent disabling effective June 17, 2010.  Because less than the maximum available benefits for a schedular rating was awarded, the claim for a higher rating remained before the Board.  See Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  Additionally, although the issue of an earlier effective date for the award of the 40 percent rating was certified to the Board, the issue is more appropriately characterized as a staged rating as identified on the title page.  While the Veteran requested a hearing with regard to an earlier effective date for the award of the 40 percent rating, the June 2014 Board hearing encompassed this request. 

The Veteran testified at a June 2014 hearing held by videoconference from the RO.  A transcript of that hearing is associated with the claims file.  Subsequent to the hearing, the Veteran submitted additional medical evidence along with a waiver of review by the Agency of Original Jurisdiction (AOJ).  Accordingly, appellate adjudication may proceed.

The issues of entitlement to service connection for a right ear hearing loss disability, a neck disability, and a sinus disability; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence does not establish the existence of a current hearing loss disability for VA purposes in the left ear.

2.  Prior to June 17, 2010, the Veteran's disc disease of the lumbar spine, status post microdiskectomy, was manifested by flexion to 45 degrees; with no evidence of ankylosis of the spine, incapacitating episodes of intervertebral disc syndrome, or by functional loss beyond that contemplated by a 20 percent rating.

3.  Beginning June 17, 2010, the Veteran's disc disease of the lumbar spine, status post microdiskectomy, was not manifested by unfavorable ankylosis of the spine or any incapacitating episodes of intervertebral disc syndrome.

4.  Since the grant of service connection, the Veteran's left lower extremity radiculopathy is manifested by no more than slight incomplete paralysis of the external popliteal (common peroneal) nerve.



CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for an initial rating in excess of 20 percent for disc disease of the lumbar spine, status post microdiskectomy prior to June 17, 2010, and a rating in excess of 40 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

3.  The criteria for an initial rating greater than 10 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8521-8621 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Letters sent to the Veteran in March 2007 and February 2011 satisfied the duty to notify provisions with respect to establishing service connection, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the higher rating claims, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the initial rating of the disability, as the Veteran did in December 2010, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to notice is non-prejudicial.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (where a claim has been substantiated after August 29, 2000, the appellant bears the burden of demonstrating any prejudice from defective notice with respect to any downstream elements).

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran testified at his June 2014 Board hearing that he was only in receipt of age-related, not disability-based,  benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The June 2007, June 2010, and May 2011 VA examinations were adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c) (4).  The examinations are adequate because the Veteran's symptoms were described in sufficient detail, so that the Board's evaluation of the disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Acting VLJ (AVLJ) noted the elements that were lacking to substantiate the Veteran's claims.  The Veteran's accredited representative and the AVLJ asked questions to ascertain the history, etiology, and severity of the Veteran's disabilities.  The AVLJ sought to identify outstanding medical records, and the record does not reflect that pertinent evidence that would substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Review of the record does not indicate that additional evidence pertinent to the issues adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection for sensorineural hearing loss may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records do not show a hearing loss disability for VA purposes during service.  A December 1990 National Guard medical record noted that the Veteran denied experiencing hearing loss, and a November 2003 audiogram showed normal hearing for VA purposes.  There also is no post-service evidence of a hearing loss disability that manifested to a compensable degree within one year of the Veteran's separation from active duty service.  Nevertheless, service connection for hearing loss can still be established if medical evidence shows that a current hearing loss disability is actually due to incidents during service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

At the June 2007 VA audiology examination, the Veteran's hearing acuity measured as follows, in pure tone decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
15
25
LEFT
10
10
15
15
15

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 100 percent in the left ear. 

Similarly, at the May 2011 VA audiology examination, the Veteran's hearing acuity measured as follows, in pure tone decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
15
20
LEFT
20
25
20
15
15

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 98 percent in the left ear. 

The record does not establish a left ear hearing loss disability for VA purposes, as the post-service medical evidence does not contain any private or VA evidence indicating a level of bilateral hearing loss meeting the VA criteria for a hearing loss disability under 38 C.F.R. § 3.385.  It is acknowledged that the June 2007 VA audiology examiner found normal sloping to mild sensorineural hearing loss at 6000-8000 Hertz bilaterally.  However, in determining whether there is a disability for VA purposes, the pertinent regulations only consider hearing acuity at five audiometric thresholds, and those do not include the thresholds of 6000 Hertz or 8000 Hertz.  See 38 C.F.R. § 3.385.  The Veteran has not otherwise identified or provided existing audiometric testing results that meet the requirements of 38 C.F.R. § 3.385 and he is not competent to opine that he has a left ear hearing loss disability pursuant to 38 C.F.R. § 3.385. 

Congress has specifically limited entitlement to service- connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110.  While there may be evidence of in-service noise trauma, in the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply, and service connection is not warranted for a left ear hearing loss disability.  38 U.S.C.A. § 5107(b).

Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Lumbar Spine

Service connection for disc disease of the lumbar spine, status post microdiskectomy was granted in a July 2007 rating decision.  An initial 20 percent rating was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5243 and was made effective September 23, 2006.  A November 2013 rating decision increased that rating to 40 percent disabling, effective June 17, 2010.

Diagnostic Code 5243 is subsumed into the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  38 C.F.R. § 4.71a, General Rating Formula.

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Unfavorable ankylosis of the entire spine warrants the maximum 100 percent rating.  Id.  

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

The evidence of record does not support greater than a 20 percent rating for the Veteran's lumbar spine disability prior to June 17, 2010.  Flexion was to 45 degrees at the June 2007 VA examination.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedure.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93(30th ed., 2003).  No evidence of ankylosis was documented at that time or in the private treatment records dated prior to June 17, 2010.  Because flexion is not limited to 30 degrees or less and no ankylosis is present, a schedular rating greater than 20 percent is not warranted prior to June 17, 2010, under the General Rating Formula.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  In this case, the record reflects evidence of painful motion on range of motion testing, but no additional limitation of motion or functional impairment after repetitive testing.  Accordingly, a higher rating is not warranted on the basis of functional loss.

The provisions of 38 C.F.R. § 4.71a indicate that intervertebral disc syndrome should be evaluated under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Board has continued the spine ratings assigned under the General Rating Formula.  38 C.F.R. § 4.25.  To that end, the Formula for Rating Intervertebral Disc Syndrome rates intervertebral disc syndrome either on the total duration of incapacitating episodes over the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  

In this case, the Veteran has not asserted, and the record does not reflect that he has had any incapacitating episodes requiring bed rest prescribed by a physician as a result of his disc disease of the lumbar spine; this finding was documented in the June 2007 examination report.  Therefore, higher ratings are not warranted under the Formula for Rating Intervertebral Disc Syndrome.

Finally, the rating criteria provide for separate ratings for neurologic and orthopedic manifestations.  See Note (1) of the General Rating Formula of Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  

Prior to June 17, 2010, the evidence does not reflect right lower extremity radiculopathy or other neurologic abnormality that is related to the Veteran's lumbosacral strain.  The June 2007 VA examination showed the Veteran only complained of symptoms in his left lower extremity.  The motor, sensory and reflex assessments were all clinically normal with respect to the left lower extremity.  Although the Veteran reported progressive numbness in both legs at a July 2008 private visit, electrodiagnostic studies the same month concluded that there was no evidence of peripheral neuropathy in the right lower extremity.  Similarly, the Veteran complained of paresthesias in the left lower extremity, not right, at a December 2008 private visit and the June 2010 VA examination.  Further, although the Veteran reported some bowel movement issues at an August 2008 private visit, they were assessed as possibly related to the Veteran's gastrointestinal concerns, as the Veteran indicated they were not loose, or uncontrolled.  Finally, the Veteran denied having bladder or bowel dysfunction at July 2008 or March 2009 private visits.  

As there is no evidence of neurologic impairment of the right lower extremity; a separate rating for right lower extremity neurologic manifestations is not warranted.

The evidence of record does not support greater than a 40 percent rating for the Veteran's lumbar spine disability, based on the General Rating Formula, for the period beginning June 17, 2010.  A 50 percent rating requires unfavorable ankylosis.

The June 2010 and May 2011 VA examiners specifically found that there was no ankylosis.  The February 2011, April 2012, March 2013, and March 2014 private records all establish painful motion of the lumbar spine, but do not document ankylosis.  As unfavorable ankylosis of the spine is not shown by competent medical evidence, a schedular rating greater than 40 percent is not warranted prior to June 17, 2010.  Furthermore, because the 40 percent evaluation is the maximum for limitation of motion without ankylosis, further DeLuca consideration is not warranted.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran has not asserted, and the record does not reflect that he has had any incapacitating episodes requiring bed rest prescribed by a physician as a result of his disc disease of the lumbar spine after June 17, 2010.  Therefore, higher ratings are not warranted under the Formula for Rating Intervertebral Disc Syndrome.

Also, the evidence of record dated during this appeal period does not reflect right lower extremity radiculopathy or other neurologic abnormality that is related to the Veteran's lumbosacral strain.  The Veteran complained of paresthesias in the left lower extremity, not right, at a February 2011 private visit.  Clinical findings at the May 2011 VA examination also did not show any abnormal clinical findings of the right lower extremity.  Finally, the Veteran denied having bladder or bowel dysfunction at the May 2011 VA examination.  As there is no evidence of neurologic impairment of the right lower extremity or other neurologic abnormality, such as bowel or bladder impairment, that is related to the Veteran's lumbosacral strain; a separate rating for right lower extremity neurologic manifestations is not warranted at any time after June 17, 2010.

Left Lower Extremity Radiculopathy

Service connection for left lower extremity radiculopathy associated with the Veteran's lumbar spine disability was granted in a July 2007 rating decision.  An initial 10 percent rating was assigned effective September 20, 2006 under 38 C.F.R. § 4.124a, DC 8521-8621. 

Under these Code sections, a 10 percent rating is assigned for mild, incomplete paralysis of the external popliteal nerve (common peroneal).  A 20 percent rating is assigned for moderate paralysis; 30 percent for severe paralysis; and a 40 percent maximum rating is assigned for complete paralysis.  38 C.F.R. § 4.124a. 

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  When the involvement is bilateral, the ratings should be combined with application of the bilateral factor. Id. 

The evidence of record does not support greater than a 10 percent rating for the left lower extremity radiculopathy.  At the June 2007 VA examination, motor and sensory examination were normal except for somewhat decreased sensation from the ankle down on the left side.  At the June 2010 VA examination, the examiner found reduced sensory findings to pinprick, light touch, and position, but not to a degree that it constituted moderate, rather than slight, incomplete paralysis.  The May 2011 VA examination report reflects that the left lower extremity was 4+ to 5, limited by discomfort, reflecting only slight impairment.  Finally, a March 2014 private record noted that the left leg numbness was stable.  

As the evidence shows that the service connected left lower extremity radiculopathy is of no more than a mild degree, a higher initial disability rating is not warranted.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings in this case are adequate.  The evidence shows that the Veteran's service-connected lumbar spine disability results in limitation of motion and pain.  His left lower extremity radiculopathy manifests with numbness and decreased sensation representative of slight, incomplete paralysis.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's lumbar spine and left lower extremity radiculopathy conditions; there are no symptoms documented in the record that are not contemplated by those criteria.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorders, but the medical evidence reflects that those symptoms are not present.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required. Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  


ORDER

Service connection for a left ear hearing loss disability is denied.

An initial rating greater than 20 percent disabling prior to June 17, 2010, and greater than a 40 percent disabling beginning June 17, 2010, for disc disease of the lumbar spine status post microdiskectomy is denied.

An initial rating greater than 10 percent disabling for left lower extremity radiculopathy is denied.



REMAND

Hearing Loss, Right Ear 

As noted above, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  While the March 2011 VA examination did not show a right ear hearing loss disability, the Veteran's initial examination in June 2007 did in fact show right ear hearing loss that is considered a disability for VA purposes as the speech recognition score using the Maryland CNC Test was less than 94 percent.  

Although the Veteran has undergone two VA audiological examinations, neither examiner provided an opinion as to whether the right ear hearing loss disability is related to any disease or injury in service.  This must be accomplished.

Neck Disability

At a June 2007 VA examination, the Veteran asserted that his neck pain onset in 2004, during service in Iraq, and had continued to the present.  He felt it was not due to any single acute trauma, but rather as a result of constantly wearing his helmet and heavy armor in Iraq.  The examiner diagnosed chronic neck strain.  

Because the Veteran has asserted in-service onset of symptoms, which he is competent to do, and has a currently diagnosed neck disability, the Board finds that remand of this issue is required so that a VA opinion can be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This is especially the case as the VA examination conducted in connection with a service connection claim resulted in a diagnosis being made, but lacked a nexus opinion, making the examination inadequate.  Stefl, 21 Vet. App. at 123.


Sinus Disability

The Veteran's service treatment records reflect allergy and/or sinus symptoms, including a December 1990 National Guard medical record wherein the Veteran endorsed a history of sinusitis and hay fever, a March 2005 post-deployment questionnaire in which the Veteran reported that during the deployment he had a runny nose and headaches.  At the June 2014 hearing, the Veteran asserted that while he had always experienced some degree of sinus symptoms, they were worse upon his return from Iraq in 2005.  

A June 2007 VA otolaryngology examination report shows a diagnosis of allergic rhinitis.  The examiner did not provide a nexus opinion and therefore the examination report is inadequate.  Remand is required so that a VA examiner may determine whether the currently diagnosed allergic rhinitis had its onset in service or is otherwise related to his military service.  

TDIU

Finally, the Veteran seeks entitlement to a TDIU.  While he has not specifically alleged that his right ear hearing loss, neck disability and allergic rhinitis prevent him from working, these claims are pending service connection and may have an impact on the Veteran's TDIU claim.  The issues are therefore inextricably intertwined and a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.

Accordingly, the issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiology examination by an appropriate professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  The examiner is to provide an opinion as to whether it is at least as likely as not that a current right ear hearing loss disability is related to service or, had onset during service or within one year of discharge.  

If the examiner determines that the criteria for a right ear hearing loss disability are not met, he or she is asked to reconcile the differences in speech recognition scores noted between the June 2007 and May 2011 VA audio examination reports, if possible.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner must state why this is so.

2.  Schedule the Veteran for a VA spine examination by an appropriate professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  The VA examiner is to state whether it is at least as likely as not that the Veteran's cervical spine disability, diagnosed as chronic neck strain at the June 2007 VA examination, is related to his military service.  

A complete rationale for any offered opinion(s) must be provided, citing to current clinical findings and/or claims file documents as appropriate.  The examiner should consider the Veteran's contention that his neck condition resulted from constantly wearing his helmet in Iraq.  If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner must state why this is so.

3.  Schedule the Veteran for the appropriate VA examination to determine the nature and etiology of his diagnosed allergic rhinitis.  The claims folder should be made available to the examiner for review in connection with the examination.  All necessary tests should be conducted. 

Based on a review of the record, including the Veteran's competent account as to the onset and recurrence of his sinus problems, the examiner must opine as to whether it is at least as likely as not that allergic rhinitis had onset during one of the Veteran's three periods of active duty (i.e., March 1967 to September 1967, March 1993 to November 1994, or November 2003 to March 2005) or, is otherwise related to service.  

The examiner is advised that even if the Veteran is asymptomatic at the time of the examination, the diagnosis of allergic rhinitis has already been established and the requested opinion must be provided.  

A complete rationale for any offered opinion(s) must be provided, citing to current clinical findings and/or claims file documents as appropriate.  If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner must state why this is so.

4.  After undertaking the development above, readjudicate the issues on appeal, to include entitlement to a TDIU.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


